Exhibit 10.4


M/I HOMES, INC.


AMENDED AND RESTATED
EXECUTIVES’ DEFERRED COMPENSATION PLAN


Section 1.  PURPOSE


The Company desires and intends to recognize the value to the Company and its
Affiliates of the past and present services of its Executives, to encourage
their continued service to the Company and its Affiliates and to be able to
attract and retain Executives by adopting and implementing this Plan to provide
such Executives an opportunity to defer compensation otherwise payable to them
from the Company and/or its Affiliates.  In addition, the Company desires to
allow such Executives an opportunity to invest in the Common Shares of the
Company by providing that amounts deferred under this Plan will be distributed
in Common Shares.


This Plan was initially adopted effective November 1, 1998, was amended and
restated in its entirety effective January 1, 2000 and January 1, 2001, and is
again amended and restated in its entirety as provided in this document
effective as of August 28, 2008 (the “Restatement Effective Date”).




Section 2.  CERTAIN DEFINITIONS


The following terms will have the meanings provided below.


“Affiliate” means all persons with whom the Company would be considered a single
employer under Sections 414(b) and (c) of the Code.


“Annual Cash Bonus” means, with respect to any calendar year or other period,
the bonus payable under any annual bonus program maintained by the Company
which, absent its deferral hereunder, would be payable to a Participant for
services rendered as an Executive.  However, the term will not include any bonus
or special distribution made in connection with any other employer provided
benefit or fringe benefit program.


“Beneficiary” means the person or persons designated in writing as such and
filed with the Plan Administrator at any time by a Participant.  Any such
designation may be withdrawn or changed in writing (without the consent of the
Beneficiary), but only the last designation on file with the Plan Administrator
shall be effective.


“Board” means the Board of Directors of the Company.


“Change of Control” means:


A.           With respect to Grandfathered Amounts: (i) the acquisition by any
person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
Irving E.  Schottenstein or any of his immediate family members or lineal
descendants, any heir of the foregoing, any trust for the benefit of any of the
foregoing, any private charitable foundation or any partnership, limited
liability company or corporation owned or controlled by some or all of the
foregoing, of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 25 percent or more of the outstanding voting capital
stock of the Company or (ii) the failure of the directors of the Company on the
date hereof (the “Current Board”), or such directors who are elected or
recommended or endorsed for election to the Board by a majority of the Current
Board or their successors so elected, recommended or endorsed to constitute a
majority of the Board.


B.           With respect to Section 409A Amounts: (i) the acquisition by any
person (as defined in Section 409A of the Code), or more than one person acting
as a group (as defined in Section 409A of the Code), of the ownership of stock
of the Company that, together with the stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the Company; (ii) the acquisition by any person, or more
than one person acting as a group, within any 12-month period, of the ownership
of the stock of the Company possessing 30 percent or more of the total voting
power of the stock of the Company; (iii) a majority of the members of the Board
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election; or (iv) the acquisition by any person, or
more than one person acting as a group, within any 12-month period, of assets
from the Company that have a total gross fair market value equal to or more than
40 percent of the total gross fair market value of all of the assets of the
Company immediately before such acquisition or acquisitions.  The definition of
“Change of Control” in this subsection B shall be interpreted in a manner that
is consistent with the definition of “change in control event” under Section
409A of the Code and the Treasury Regulations promulgated thereunder.


“Code” means the Internal Revenue Code of 1986, as may be amended from time to
time.


“Common Shares” means the common shares of the Company, par value $.01.


“Company” means M/I Homes, Inc., an Ohio corporation, and any successor entity.


“Deferred Compensation Account” means the separate Deferred Compensation Account
established for each Participant pursuant to Section 4 of the Plan.


“Disability” shall mean any condition which renders the Participant unable to
continue employment with the Company as determined by the Plan Administrator, in
the Plan Administrator’s sole and absolute discretion.


“Discretionary Deferral” means the amount each Participant has elected to be
credited to such Participant’s Deferred Compensation Account with respect to any
Plan Year pursuant to the terms of Section 4(B) of the Plan.


“Executive” means those select management or highly compensated employees whom
the Board designates as eligible to participate in this Plan.


“Fair Market Value” of the Common Shares means the closing price of the Common
Shares on any national securities exchange on which the Common Shares are then
listed on the applicable date.


“Grandfathered Amount” means the portion, if any, of a Participant’s Deferred
Compensation Account that was earned and vested (within the meaning of Section
409A of the Code and the Treasury Regulations promulgated thereunder) under this
Plan before January 1, 2005 and any earnings (whether actual or notional)
attributable to such portion of the Participant’s Deferred Compensation Account
(within the meaning of Section 409A of the Code and the Treasury Regulations
promulgated thereunder) and any earnings (whether actual or notional) thereon.


“Mandatory Deferral” means the mandatory amount credited to each Participant’s
Deferred Compensation Account with respect to any Plan Year prior to 2004.


“Participant” has the meaning specified in Section 3 of the Plan.


“Plan” means the M/I Homes, Inc. Amended and Restated Executives’ Deferred
Compensation Plan, as reflected in this document, as the same may be amended
from time to time after the Restatement Effective Date.


“Plan Administrator” means the Company or the person or committee to whom the
Company has delegated all of its powers and duties to administer the Plan.


“Plan Year” means the fiscal year of the Company.


“Retirement” means:


A.           With respect to Grandfathered Amounts, the Participant’s voluntary
Termination after completing not less than ten (10) years of
employment.  Whether a Participant’s Termination was voluntary shall be as
determined by the Plan Administrator, in the Plan Administrator’s sole and
absolute discretion.


B.           With respect to Section 409A Amounts, Termination on or after the
date on which the sum of the Participant’s years of service with the Company and
its Affiliates plus the Participant’s age is equal to or greater than seventy
(70); provided that the Participant has attained the age of fifty-five (55).


“Section 409A Amount” means the portion, if any, of a Participant’s Deferred
Compensation Account that is not a Grandfathered Amount.


“Termination” means a “separation from service” with the Company and its
Affiliates within the meaning of Treasury Regulation Section 1.409A-1(h).


“Termination Date” means the date of a Participant’s Termination for any reason.


“Trust” means the trust fund that, in the discretion of the Company, may be
established for purposes of segregating certain assets of the Company for
payment of benefits hereunder as the same may be amended from time to
time.  Such Trust may be irrevocable, but the assets thereof shall, at all
times, remain the property of the Company subject to the claims of the Company’s
creditors.


“Unforeseeable Emergency” means a severe financial hardship to the Participant
within the meaning of Section 409A of the Code and Treasury Regulation Section
1.409A-3(i)(3) resulting from: (A) an illness or accident of the Participant or
the Participant’s spouse or dependent (as defined in Section 152 of the Code,
without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B) of the Code); (B)
loss of the Participant’s property due to casualty; or (C) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.




Section 3.  PARTICIPANTS


Each person who is participating in the Plan on the Restatement Effective Date
shall be a Participant in the Plan.  Each person who becomes an Executive after
the Restatement Effective Date will be eligible to participate in the Plan as of
the date on which he becomes an Executive or the date specified by the Plan
Administrator, whichever is latest.  A Participant shall continue to participate
in the Plan until his status as a Participant is terminated (A) by a complete
distribution of his Deferred Compensation Account pursuant to the terms of the
Plan, (B) by written directive of the Plan Administrator or (C) if he or she is
no longer an Executive.  Notwithstanding the foregoing, any election to defer an
Annual Cash Bonus in effect for a Participant shall cease as of the earlier of
(i) the Participant’s Termination Date or (ii) the end of the Plan Year during
which the Participant’s status as a Participant is terminated.




Section 4.  DEFERRED COMPENSATION ACCOUNTS


A.           Establishment of Deferred Compensation Accounts.  The Plan
Administrator will establish a Deferred Compensation Account for each
Participant, and separate subaccount(s) within such Deferred Compensation
Account for each Plan Year in which a Participant makes a timely election to
defer his or her Annual Cash Bonus pursuant to Section 4(B) or a Mandatory
Deferral was credited to the Deferred Compensation Account of the Participant.


B.           Participant Deferrals.


i.           With respect to each Plan Year, a Participant may elect to have a
portion of his or her Annual Cash Bonus for services performed during the Plan
Year credited to the subaccount of his or her Deferred Compensation Account
established for the applicable Plan Year as a Discretionary Deferral.  Except as
provided in Sections 4(B)(ii) and 4(B)(iv), to make such an election for any
Plan Year, the Participant must advise the Plan Administrator in writing, on a
form prescribed by the Plan Administrator (each, a “Deferral Notice”), of the
following: (a) the amount of any Discretionary Deferral and (b) subject to
Section 5(A), the date the Participant elects to receive distribution of the
Discretionary Deferral for that Plan Year; provided, however, that, subject to
Section 5(D) of the Plan, the earliest date the Participant may elect to receive
distribution of the Discretionary Deferral for any Plan Year shall be the date
which is three years after the end of that Plan Year.  An election made under
this Section 4(B)(i) for any Plan Year must be made by December 31 of the
preceding Plan Year.


ii.           Notwithstanding the foregoing and in the discretion of the Plan
Administrator, with respect to the first Plan Year in which an Executive is
eligible to participate in the Plan, the Deferral Notice must be submitted to
the Plan Administrator within 30 days after the date on which the Executive is
first eligible to participate in the Plan, and shall apply to any Annual Cash
Bonus relating to services to be performed after such election is made.  For
purposes of this Section 4(B)(ii), an Executive is first eligible to participate
in this Plan only if the Executive is not eligible to participate in any other
arrangement that, along with this Plan, would be treated as a single
nonqualified deferred compensation plan under Treasury Regulation Section
1.409A-1(c)(2).


iii.           A Participant who does not return a completed Deferral Notice
within the relevant time period specified in this Section 4(B) will be deemed to
have elected not to defer any Annual Cash Bonus for the applicable Plan Year.


iv.           With respect to any Mandatory Deferral (for a Plan Year prior to
2004) with respect to which the Participant has failed to deliver a Deferral
Notice as of December 31, 2003, (a) the Participant shall be deemed to have
elected to receive distribution of the Mandatory Deferral for that Plan Year on
the date which is three years after the end of that Plan Year and (b) the
Participant shall be deemed to have elected to receive distribution upon a
Change of Control under the terms of Section 5(E) of the Plan.


v.           After the beginning of an applicable Plan Year, a Participant shall
not be permitted to change, terminate or revoke the Participant’s Deferral
Notice for such Plan Year, except as described in Section 5(B) of the Plan.


C.           Participant Contributions.  After the end of each Plan Year, the
Company will allocate to the subaccount of the Participant’s Deferred
Compensation Account for that Plan Year, in single or multiple installments, the
percentage of the Annual Cash Bonus equal to the amount specified as the
Discretionary Deferral in the Deferral Notice; provided that such Deferral
Notice was timely submitted to the Plan Administrator in accordance with Section
4(B).  Any amounts so allocated by the Company are called “Participant
Contributions.”


D.           Adjustment of Account Balances.  On the date any Participant
Contributions are credited to a subaccount of the Participant’s Deferred
Compensation Account, such Participant Contributions (and any other amounts then
credited to such subaccount) shall be divided by the Fair Market Value of a
Common Share on such date.  Upon completion of this calculation, the subaccount
shall be credited with the resulting number of whole Common Shares and any
remaining amounts shall continue to be credited to such subaccount until
converted to whole Common Shares in accordance with this Section 4(D).  Each
subaccount of the Deferred Compensation Account of each Participant shall be
credited with cash dividends on Common Shares at the times and equal in amount
to the cash dividends actually paid with respect to Common Shares on and after
the date that the Common Shares are credited to the subaccount.  On the date any
cash dividends are actually paid with respect to Common Shares, the amount of
cash dividends credited to each subaccount (and any other cash amounts then
credited to such subaccount) shall be divided by the Fair Market Value of a
Common Share as of such date.  Upon completion of this calculation, the
subaccount shall be credited with the resulting number of whole Common Shares
and any remaining amounts shall continue to be credited to the subaccount until
converted to whole Common Shares at a future conversion date under this Section
4(D).  The Plan Administrator may prescribe any reasonable method or procedure
for the accounting of these adjustments.


E.           Stock Adjustments.  The number of Common Shares in each subaccount
of the Deferred Compensation Account of each Participant shall be adjusted from
time to time to reflect stock splits, stock dividends or other changes in the
Common Shares resulting from a change in the Company’s capital structure.


F.           Participant’s Rights in Accounts. A Participant’s only right with
respect to his Deferred Compensation Account (and amounts allocated thereto)
will be to receive distributions in accordance with the provisions of Section 5
of the Plan.




Section 5.  PAYMENT OF DEFERRED BENEFITS


A.           Time of Payment.


i.           Grandfathered Amounts.  Distribution of the Grandfathered Amount of
each subaccount in the Participant’s Deferred Compensation Account for a
specific Plan Year shall be made on or about the 50th day, but in no event later
than the 60th day, after the earlier of (a) the date specified by the
Participant in the applicable Deferral Notice or Amendment to Deferral Notice
(as defined in Section 5(B)) delivered to the Plan Administrator or (b) the
Participant’s Termination Date if the Participant Terminates for any reason
other than Retirement or Disability.


ii.           Section 409A Amounts.  Distribution of the Section 409A Amount of
each subaccount in the Participant’s Deferred Compensation Account shall be made
on or after the 50th day, but in no event later than the 60th day, after the
earlier of (a) the date specified by the Participant in the applicable Deferral
Notice or Amendment to Deferral Notice (as defined in Section 5(B)) delivered to
the Plan Administrator or (b) the Participant’s Termination Date if the
Participant Terminates for any reason other than Retirement.


B.           Changes to Distribution Election.


i.           Grandfathered Amounts.  With respect to any Grandfathered Amounts,
a Participant may, from time to time, extend the date specified by the
Participant for distribution of his or her Mandatory Deferral (if any) and
Discretionary Deferral for any Plan Year by delivering an Amendment to Deferral
Notice to the Plan Administrator on a form prescribed by the Plan Administrator
(each, an “Amendment to Deferral Notice”), but only if (a) the Amendment to
Deferral Notice is received by the Plan Administrator no later than one year
before the distribution date designated in the Deferral Notice or the Amendment
to Deferral Notice then in effect for that Plan Year and (b) such distribution
is deferred for at least one year after the distribution date designated in the
Deferral Notice or the Amendment to Deferral Notice then in effect for that Plan
Year.  Any election a Participant makes in his or her Deferral Notice with
respect to a distribution of Grandfathered Amounts after a Change of Control may
be changed by delivering an Amendment to Deferral Notice to the Plan
Administrator before the Change of Control occurs.  Any modification made after
that date will not be implemented.


ii.           Section 409A Amounts.  With respect to any Section 409A Amounts, a
Participant will be permitted to change the date specified by the Participant
for distribution of his or her subaccount for any Plan Year by delivering an
Amendment to Deferral Notice to the Plan Administrator; provided that:


a.           On or before December 31, 2008, (1) such change may not apply to
any amount otherwise payable in 2008 and (2) such change may not cause an amount
to be paid in 2008 that would not otherwise be payable in 2008.  After
December 31, 2008, this subsequent distribution election may be changed or
revoked only as provided in Section 5(B)(ii)(b).


b.           After December 31, 2008, (1) such change may not take effect until
at least 12 months after the date on which such change is made; (2) the
distribution with respect to which such change is made must be deferred (other
than a distribution upon death or Unforeseeable Emergency) for at least five
years from the date the amount otherwise would have been distributed; and
(3) any change related to a distribution at a specified time may not be made
less than 12 months before the date the amount is scheduled to be
distributed.  After December 31, 2008, an Amendment to Deferral Notice with
respect to any Section 409A Amounts may only be changed if such change would
meet the requirements of this Section 5(B)(ii)(b).


C.           Method of Distribution.  The Common Shares credited to each
subaccount of a Participant’s Deferred Compensation Account (as adjusted in
accordance with the terms of Sections 4(D) and 4(E)), shall be distributed to
the Participant in a single lump sum distribution of such Common Shares.  Any
cash amounts that have been credited to a subaccount of the Participant’s
Deferred Compensation Account and are not converted to Common Shares prior to
distribution shall be settled in cash.


D.           Hardship Distributions.


i.           Grandfathered Amounts.  Prior to the time any Grandfathered Amount
in a Participant’s Deferred Compensation Account becomes payable with respect to
any Plan Year, the Plan Administrator, in its sole discretion, may elect to
distribute all or a portion of such Grandfathered Amount in the event such
Participant requests a distribution due to an Unforeseeable Emergency.  A
distribution of Grandfathered Amounts based on an Unforeseeable Emergency shall
not exceed the amount required to meet the immediate financial need created by
the hardship and shall be made by distributing the lesser of (a) the number of
Common Shares credited as Grandfathered Amounts to the Participant’s Deferred
Compensation Account or (b) the number of Common Shares credited as
Grandfathered Amounts to the Participant’s Deferred Compensation Account with a
Fair Market Value equal to the amount needed to meet the Unforeseeable
Emergency, in each case reduced by the maximum amount that the Participant could
borrow or withdraw from any other deferred compensation program in which he or
she participates, including a plan described in Section 401(a) of the Code.


ii.           Section 409A Amounts.  A Participant may request a distribution of
Section 409A Amounts from his or her Deferred Compensation Account upon the
occurrence of an Unforeseeable Emergency.  However, the amount of this
distribution may not be greater than the amount reasonably necessary to satisfy
the emergency need (which may include amounts necessary to pay any federal,
state, local or foreign income taxes or penalties reasonably anticipated to
result from the distribution) or, if less, the value of the Section 409A Amounts
in the Participant’s Deferred Compensation Account as of the distribution
date.  Notwithstanding the foregoing, a distribution of Section 409A Amounts on
account of an Unforeseeable Emergency may not be made to the extent that such
emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of deferrals under the Plan.  A distribution of Section 409A
Amounts under this subsection shall be made by distributing the appropriate
number of Common Shares.


As a condition of receiving a distribution under this Section 5(D), a
Participant must file a written application with the Plan Administrator
specifying the nature of the Unforeseeable Emergency and the amount needed to
address that circumstance and supply any other information the Plan
Administrator, in its sole discretion, may need to ensure that the conditions
specified in this Section 5(D) are met.


E.           Change of Control. Regardless of any other Plan provision to the
contrary, the subaccount of a Participant’s Deferred Compensation Account
applicable to any Plan Year will be distributed as soon as administratively
practical (but no later than 60 days) after a Change of Control but only if the
Participant elected this distribution event in his or her Deferral Notice or
Amendment to Deferral Notice then in effect for that subaccount.  Any election a
Participant makes in his or her Deferral Notice with respect to a distribution
after a Change of Control may be changed by delivering an Amendment to Deferral
Notice to the Plan Administrator, provided that such change is made in
accordance with Section 5(B).


F.           Six-Month Distribution Delay.  Notwithstanding anything in the Plan
to the contrary, if a Participant is a “specified employee,” within the meaning
of Section 409A of the Code and as determined under the Company’s policy for
determining specified employees, on the Participant’s Termination Date, all
Section 409A Amounts that are distributable to such Participant in connection
with the Participant’s Termination shall be distributed on the first business
day of the seventh month following the Termination Date (or, if earlier, the
Participant’s death).


G.           Distribution Upon Death.  Upon the death of a Participant prior to
the distribution of any subaccount of his Deferred Compensation Account, such
subaccount(s) shall be paid to the Beneficiary designated by the
Participant.  If there is no designated Beneficiary or no designated Beneficiary
surviving at a Participant’s death, payment of any such subaccount(s) shall be
made to the Participant’s estate.


H.           Taxes.  In the event any taxes are required by law to be withheld
or paid from any payments made pursuant to the Plan, the Participant shall give
the Plan Administrator a personal check to pay these taxes or, if permitted by
the Plan Administrator, make other provision for the payment of these taxes.




Section 6.  ASSIGNMENT OR ALIENATION


The right of a Participant, Beneficiary or any other person to the payment of a
benefit under this Plan may not be assigned, transferred, pledged or encumbered
except by will or by the laws of descent and distribution.




Section 7.  PLAN ADMINISTRATION


The Plan Administrator will have the right to interpret and construe the Plan
and to determine all questions of eligibility and of status, rights and benefits
of Participants and all other persons claiming benefits under the Plan.  In all
such interpretations and constructions, the Plan Administrator’s determination
will be based upon uniform rules and practices applied in a nondiscriminatory
manner and will be binding upon all persons affected thereby.  Subject to the
provisions of Section 8 below, any decision by the Plan Administrator with
respect to any such matters will be final and binding on all parties.  The Plan
Administrator will have absolute discretion in carrying out its responsibilities
under this Section 7.




Section 8.  CLAIMS PROCEDURE


A.           Filing Claims.  In general, neither Participants nor their
Beneficiaries need to present a formal claim for benefits under this Plan in
order to qualify for rights or benefits under this Plan.  If, however, any
Participant or Beneficiary (“claimant”) is not granted the rights or benefits to
which the person believes him or herself to be entitled, a formal claim for
benefits must be filed in accordance with this Section 8.  A claim by any person
must be presented to the Plan Administrator within the maximum time permitted by
law or under regulations promulgated by the Secretary of Labor or his or her
delegate pertaining to claims procedures.


B.           Notification to Claimant.  If a claim is wholly or partially
denied, the Plan Administrator will furnish to the claimant a notice of the
decision within ninety (90) days (or if the claim is a claim on account of
Disability, no later than forty-five (45) days after the receipt of such claim)
in writing and in a manner calculated to be understood by the claimant, which
notice will contain the following information:


(i)           the specific reason or reasons for the denial;


(ii)           specific references to pertinent Plan provisions upon which the
denial is based;


(iii)           a description of any additional material or infor­mation
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary;


(iv)           an explanation of the Plan’s claims review procedure describing
the steps to be taken by a claimant who wishes to submit his claims for review
and the time limits applicable to such procedures;


(v)           a statement of the claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), following an adverse determination upon review; and


(vi)           in the case of an adverse determination of a claim on account of
Disability, the information to the claimant shall include, to the extent
necessary, the information set forth in Department of Labor Regulation Section
2560.503-1(g)(1)(v).


If special circumstances require the extension of the forty-five (45) day or
ninety (90) day period described above, the claimant will be notified before the
end of the initial period of the circumstances requiring the extension and the
date by which the claims official expects to reach a decision.  Any extension
for deciding a claim will not be for more than an additional ninety (90) day
period, or, if the claim is a claim on account of Disability, for not more than
two (2) additional thirty (30) day periods.


C.           Review Procedure.  A claimant or his authorized representative may,
with respect to any denied claim:


(i)           request a review upon a written application filed within sixty
(60) days (one-hundred-eighty (180) days in the case of a denial of a claim on
account of Disability) after receipt by the claimant of written notice of the
denial of his claim;


(ii)           review and receive copies of all documents relating to the
claimant’s claim for benefits free of charge; and


(iii)           submit documents, records, issues and comments in writing.


Any request or submission will be in writing and will be directed to the Plan
Administrator (or its designee).  The Plan Administrator (or its designee) will
have the sole responsibility for the review of any denied claim and will take
all steps appropriate in the light of its findings.


D.           Decision on Review.  The Plan Administrator (or its designee) will
render a decision upon review not later than sixty (60) days (forty-five (45)
days in the case of a claim on account of Disability) after receipt of the
request for review.  If special circumstances (such as the need to hold a
hearing on any matter pertaining to the denied claim) warrant additional time,
the decision will be rendered as soon as possible, but not later than
one-hundred-twenty (120) days after receipt of the request for review (ninety
(90) days in the case of a claim on account of Disability).  Written notice of
any such extension will be furnished to the claimant prior to the commencement
of the extension.  This notice will indicate the special circumstances requiring
the extension and the date by which the Plan Administrator expects to render a
decision and will be provided to the claimant prior to the expiration of the
initial forty-five (45) day or sixty (60) day period.  The Plan Administrator
will consider all information submitted by the claimant, regardless of whether
the information was part of the original claim.  The decision on review will be
in writing and will include:


(i)           specific reason or reasons for the decision;


(ii)           specific references to the pertinent Plan provisions upon which
the decision is based;


(iii)           the claimant’s ability to review and receive copies of all
documents relating to the claimant’s claim for benefits free of charge;


(iv)           an explanation of any voluntary review procedures describing the
steps to be taken by a claimant who wishes to submit his claims for review and
the time limits applicable to such procedures; and


(v)           a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.


In the case of a claim on account of Disability, the review of the denied claim
shall be conducted by a review official who is neither the individual who made
the benefit determination nor a subordinate of such person and no deference
shall be given to the initial benefit determination.  For issues involving
medical judgment, the review official (or, if applicable, the named fiduciary)
must consult with an independent health care professional who may not be the
health care professional who decided the initial claim.  To the extent permitted
by law, the decision of the claims official (if no review is properly requested)
or the decision of the review official on review, as the case may be, will be
final and binding on all parties.  No legal action for benefits under this Plan
will be brought unless and until the claimant has exhausted his or her remedies
under this Section 8.




Section 9.  UNSECURED AND UNFUNDED OBLIGATION


Notwithstanding any provision herein to the contrary, the benefits offered under
the Plan shall constitute an unfunded, unsecured promise by the Company to pay
benefits determined hereunder which are accrued by Participants while such
Participants are Executives.  No provision shall at any time be made with
respect to segregating any assets of the Company for payment of any benefits
hereunder, except to the extent that the Company, in its discretion, establishes
a Trust for such purpose.  To the extent any benefits provided under the Plan
are actually paid from a Trust, neither the Company nor any Affiliate shall have
any further obligation therefor, but to the extent not so paid, such benefits
shall remain the obligations of, and shall be paid by, the Company.  No
Participant, Beneficiary or any other person shall have any interest in any
particular assets of the Company or any Affiliate by reason of the right to
receive a benefit under the Plan and any such Participant, Beneficiary or other
person shall have only the rights of a general unsecured creditor of the Company
with respect to any rights under the Plan.  Nothing contained in the Plan shall
constitute a guaranty by the Company, any Affiliate or any other entity or
person that the assets of the Company will be sufficient to pay any benefit
hereunder.  All expenses and fees incurred in the administration of the Plan and
of any Trust shall be paid by the Company, provided that, in the event that a
Trust is established, at the direction of the Company, such expenses and fees
shall be paid from the Trust, provided that such amounts are not paid by the
Company or an Affiliate.




Section 10.  AMENDMENT AND TERMINATION OF THE PLAN


A.           Amendment of the Plan.  The Company reserves the right, by a
resolution of the Board, to amend the Plan at any time, and from time to time,
in any manner which it deems desirable, provided that no amendment will
adversely affect the accrued benefits of any Participant under the Plan.


B.           Termination of the Plan.  The Company reserves the right, by a
resolution of the Board, to terminate this Plan at any time without providing
any advance notice to any Participant.  In the event the Plan is terminated, the
Participants’ Deferred Compensation Accounts shall be distributed in accordance
with Section 5 of the Plan.  Notwithstanding the foregoing, in the event of any
Plan termination, the Company (i) reserves the right to then distribute all
Grandfathered Amounts and (ii) may distribute Section 409A Amounts in accordance
with the requirements of Treasury Regulation Section 1.409A-3(j)(4)(ix).




Section 11.  BINDING UPON SUCCESSORS


The Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns and the Participants and their heirs, executors,
administrators and legal representatives.  In the event of the merger or
consolidation of the Company with or into any other corporation, or in the event
substantially all of the assets of the Company shall be transferred to another
corporation, the successor corporation resulting from the merger or
consolidation, or the transferee of such assets, as the case may be, shall, as a
condition to the consummation of the merger, consolidation or transfer, assume
the obligations of the Company hereunder and shall be substituted for the
Company hereunder.




Section 12.  NO GUARANTEE OF PLAN PERMANENCY


This Plan does not contain any guarantee of provisions for continued employment
with or service to the Company or any Affiliate to any Executive or Participant
nor is it guaranteed by the Company to be a permanent plan.




Section 13.  GENDER


Any reference in the Plan made in the masculine pronoun shall apply to both men
and women.




Section 14.  INCAPACITY OF RECIPIENT


In the event that a Participant or Beneficiary is declared incompetent and a
guardian, conservator or other person legally charged with the care of his
person or of his estate is appointed, any benefits under the Plan to which such
Participant or Beneficiary is entitled shall be paid to such guardian,
conservator or other person legally charged with the care of his person or his
estate.  Except as provided hereinabove, when the Plan Administrator, in its
sole discretion, determines that a Participant or Beneficiary is unable to
manage his financial affairs, the Plan Administrator may, but shall not be
required to, direct distribution(s) to any one or more of the spouse, lineal
ascendants or descendants or other closest living relatives of such Participant
or Beneficiary who demonstrates to the satisfaction of the Plan Administrator
the propriety of making such distribution(s).  Any payment made under this
Section 14 shall be in complete discharge of any liability under the Plan for
such payment.  The Plan Administrator shall not be required to see to the
application of any such distribution made to any person.




Section 15.  GOVERNING LAW


This Plan shall be construed in accordance with and governed by the laws of the
State of Ohio.




Section 16.  LOCATION OF PARTICIPANT OR BENEFICIARY


Each Participant is obliged to keep the Plan Administrator apprised of his or
her current mailing address and that of his or her Beneficiary.  The Plan
Administrator’s obligation to search for any Participant or Beneficiary is
limited to sending a registered or certified letter to the Participant’s or
Beneficiary’s last known address.




Section 17.  SECTION 409A OF THE CODE


A.           Compliance with Section 409A of the Code.  It is intended that the
Plan comply with Section 409A of the Code and the Treasury Regulations
promulgated thereunder, and the Plan will be interpreted, administered and
operated accordingly.  Nothing herein shall be construed as an entitlement to or
guarantee of any particular tax treatment to a Participant, and none of the
Company, any of its Affiliates, the Board or the Plan Administrator shall have
any liability with respect to any failure to comply with the requirements of
Section 409A of the Code.


B.           Payments Upon Income Inclusion Under Section 409A of the Code.  The
Company may accelerate the time or schedule of a distribution of Section 409A
Amounts to a Participant at any time the Plan fails to meet the requirements of
Section 409A of the Code and the Treasury Regulations promulgated
thereunder.  Such distribution may not exceed the amount required to be included
in income as a result of the failure to comply with the requirements of Section
409A of the Code and the Treasury Regulations promulgated thereunder.


IN WITNESS WHEREOF, the Company has caused this Amended and Restated Executives’
Deferred Compensation Plan to be executed by a duly authorized officer as of the
28th day of August, 2008.


 


 

M/I HOMES, INC.     By:  /s/ Robert H. Schottenstein      Its:  Chief Executive
Officer 